




Exhibit 10.3


FORM OF
CHARLES RIVER LABORATORIES INTERNATIONAL, INC.
2007 INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Award Agreement”)


This Performance Share Unit Award (the “Award”) is granted as of [●], 20[●] by
Charles River Laboratories International, Inc. (the “Company”) to [Name] (the
“Participant”) on the terms and conditions as set forth in this Award Agreement
and in the 2007 Incentive Plan (as amended from time to time, the “Plan”). All
capitalized terms used herein shall have the meaning specified in the Plan,
unless another meaning is specified herein.
In accordance with this grant, and as a condition thereto, the Company agrees as
follows:
SECTION 1.Performance Share Unit Award; Performance Period; Date of Grant.
Target Award:
[insert #] Performance Share Units (the “Target Award”)
Performance Period:
[Begin Date] through and ending on [End Date]
(the “Performance Period”)
Date of Grant:
[Date of Grant]

SECTION 2.Nature of Award. The Target Award represents the opportunity to
receive a future payment equal to a number of shares of Company common stock,
par value $0.01 per share (the “Performance Shares”), to be delivered in the
form of unrestricted common stock, as are earned in accordance with Section 3
and Section 4 of this Award Agreement.
SECTION 3.Determination of Number of Shares Earned. The number of Performance
Shares earned as of the end of the Performance Period, if any, shall be
determined as follows (subject to the Participant’s continued employment through
December 31, 2016, except as provided under Section 5):
# of Shares = # Target Award x EPS Payout Percentage x (1.00 + TSR Payout
Percentage)
For purposes of this Award Agreement:
“# Target Award” means the number of Performance Share Units comprising the
Target Award in Section 1, above.
“EPS Payout Percentage” means the percentage multiplier as determined in the
table below:
Performance Level
20[●] Non-GAAP EPS as % of 20[●] Non-GAAP EPS Target
EPS Payout Percentage
Below Threshold
Less than 90%
0%
Threshold
90%
50%
Target
100%
100%
Maximum
110%
150%
Above Maximum
Greater than 110%
150%



As shown in the table above, if 20[●] Non-GAAP EPS falls at or between 90% and
110% of the 20[●] Non-GAAP EPS Target, EPS Payout Percentage will be calculated
based upon a linear interpolation using the table above.
“20[●] Non-GAAP EPS” means the Company’s reported 20[●] Non-GAAP earnings per
share as reported in its earnings releases.
“20[●] Non-GAAP EPS Target” means $[x.xx].

1


    

--------------------------------------------------------------------------------




“TSR” means Total Shareholder Return, which is the share price appreciation of
any particular company’s publicly traded common stock plus dividends accrued, as
measured during the Performance Period. The starting and ending points for
calculating a company’s 3-year TSR are the average closing stock price of the
common stock for the twenty (20) trading days prior to the start or end date of
the Performance Period, as applicable. For purposes of clarity, any dividends
will be accrued as cash, summing all dividends over the Performance Period.
“TSR Payout Percentage” means the percentage multiplier as determined in the
table below:
Relative 3-year TSR Percentile
TSR Payout Percentage
>90th Percentile
35%
75th Percentile
25%
50th Percentile
0%
25th Percentile
-25%
<10th Percentile
-35%



As shown in the table above, between each of the 5 percentile levels, the TSR
Payout Percentage will be calculated based upon a linear interpolation. For
example, there is linear interpolation between the 10thth Percentile and the
25th Percentile, and a separate linear interpolation between the 25th Percentile
and the 50th Percentile.
“Relative 3-year TSR Percentile” means the comparative percentile of the
Company’s 3-year TSR as compared to the TSRs for the companies in the Peer
Group.
“Peer Group” means the companies within the S&P 1500 Healthcare Index with the
same 2-digit GICS code as the Company; provided, however, that the Peer Group
shall include only companies found within the S&P 1500 Healthcare Index at both
(1) the start and (2) the end of the Performance Period. By way of clarity, but
not intended to address all circumstances:
•
If a member of the Peer Group is acquired by another company, the acquired Peer
Group company will be removed from the Peer Group for the entire Performance
Period.

•
If a member of the Peer Group sells, spins-off, or disposes of a portion of its
business, then such Peer Group company will remain in the Peer Group for the
Performance Period unless such disposition(s) results in the disposition of more
than 50% of such company’s total assets during the Performance Period.

•
If a member of the Peer Group acquires another company, the acquiring Peer Group
company will remain in the Peer Group for the Performance Period.

•
If a member of the Peer Group is delisted on all major stock exchanges, such
delisted company will be removed from the Peer Group for the entire Performance
Period.

•
If the Company and/or any member of the Peer Group split its stock or declare a
distribution of shares, such company’s TSR performance will be adjusted for the
stock split or share distribution so as not to give an advantage or disadvantage
to such company by comparison to the other companies.

•
Members of the Peer Group that file for bankruptcy, liquidation or
reorganization during the Performance Period will remain in the Peer Group
positioned below the lowest performing non-bankrupt member of the Peer Group in
reverse chronological order by bankruptcy date (except to the extent such member
of the Peer Group is removed pursuant to another of the circumstances above).

In addition, the Compensation Committee shall have the authority to make other
appropriate adjustments in response to a change in circumstances that results in
a member of the Peer Group no longer satisfying the criteria for which such
member was originally selected.
The total “# of Shares” earned shall be determined by the Compensation Committee
of the Board of Directors of the Company (the “Administrator”) in its sole
discretion based on the formula set out above in this Section 3. The Payout
Percentage may be as low as 0%, or as high as 200%. The Administrator shall make
the determination of the EPS Payout Percentage at a meeting of the Administrator
to occur in the first calendar quarter of fiscal 20[●], and shall make the
determination of the # of Shares at

2
    

--------------------------------------------------------------------------------




a meeting of the Administrator to occur in the first calendar quarter of fiscal
year 20[●]; provided, however, that the Administrator has the discretion to make
such determination and/or grant of # of Shares at such time or times as it deems
acceptable in the sole discretion of the Administrator.
TSR Outperformance Override Feature. Notwithstanding the foregoing, in the event
that (a) 20[●] Non-GAAP EPS as a % of 20[●]Non-GAAP EPS Target is less than 90%
but greater than 85% and (b) the Relative 3-year TSR Percentile is 75th
percentile or greater, then the # of Shares earned as of the end of the
Performance Period, if any, shall be determined as follows:
# of Shares = # Target Award x TSR Outperformance Payout Percentage
For purposes of this Award Agreement:
“TSR Outperformance Payout Percentage” means the percentage multiplier as
determined in the table below:
20[●] Non-GAAP EPS as % of 20[●] Non-GAAP EPS Target
TSR Outperformance Payout Percentage
85%
10%
87.5%
20%
89.99%
30%



As shown in the table above, between 85% of 20[●] Non-GAAP EPS Target and 89.99%
Non-GAAP EPS Target, TSR Outperformance Payout Percentage will be calculated
based upon a linear interpolation.
SECTION 4.Payment of Performance Shares. The Performance Shares payable to a
Participant as determined by the Payout Percentage calculated pursuant to
Section 3 shall be as follows:
•
100% of the Performance Shares will be paid in the form of common stock of the
Company (without any restrictions thereupon).

The Company shall not be required to issue any fractional Performance Shares
pursuant to this Award Agreement, and the Compensation Committee shall round
fractions down.
SECTION 5.Termination of Employment.
(a)If the Participant’s employment with the Company is terminated by the Company
or by the Participant (other than by the death of the Participant or by virtue
of the Participant’s Full Career Retirement), the provisions of Section
4.e.(5-6) of the Plan shall govern.
(b)If the Participant’s employment with the Company is terminated by reason of
death prior to the end of the Performance Period, the provisions of Sections
4.e.(5) and 4.e.(7) of the Plan shall govern.
(c)If the Participant’s employment with the Company is terminated by virtue of a
Full Career Retirement, the Performance Shares shall continue to vest as they
would have absent an employment termination, subject to the Participant’s
continued compliance with the restrictions set forth in Section 6, and the
number of Performance Shares earned as of the end of the Performance Period
shall be determined in accordance with Section 3 and will be paid to the
Participant at the time they would have been paid absent an employment
termination.

For purposes of this Award Agreement:
“Full Career Retirement” means the Participant’s termination of employment from
the Company and its subsidiaries and/or affiliates, other than for cause, on or
after such time that the Participant has become Retirement Eligible.
“Retirement Eligible” means that the Participant (i) has attained age 55, (ii)
has a minimum of 10 years of service with the Company and its subsidiaries
and/or affiliates (such service only to have deemed to have commenced at such
time as such subsidiary and/or affiliate became a subsidiary and/or affiliate of
the Company), (iii) the numerical sum of the Participant’s age and years of
service (as calculated pursuant to clause (ii) above) is equal to at least 70,
(iv) the Participant has given notice, in

3
    

--------------------------------------------------------------------------------




form satisfactory to the Company, to the Chief Administrative Officer of the
Company (or, if the Participant is the Chief Administrative Officer, to the
Chief Executive Officer) of his or her intent to retire specifying the exact
intended date of retirement (provided that prior to such notice the Company had
not already given notice to the Participant that he or she would be terminated),
and remained employed by the Company until the earlier of (a) the one year
anniversary of the date of such notice or (b) the date on which the Employee
experienced a termination of employment due to death or disability or was
terminated by the Company without cause and (v) at the time the Participant gave
such notice to the Company he or she also provided the Company a signed
acknowledgement, in a form satisfactory to the Company, reaffirming the
covenants set forth in Section 6.
(d)For purposes of the Plan and the Award Agreement, a transfer of employment
from the Company to any subsidiary of the Company or vice versa, or from one
subsidiary to another, shall not be considered a termination of employment.
SECTION 6.Retirement Restrictions. For the period beginning on the date of the
Participant’s Full Career Retirement and ending on the date on which the Award
would have become fully vested absent a termination of employment (the
“Restricted Period”), the Participant shall not, directly or indirectly, without
the prior written consent of the Company, render services as an employee,
consultant, director, partner or otherwise to any person, entity, division,
subsidiary or subgroup whose primary business activity is in competition with
the Company’s business, or (2) assist with the creation of  (a) any entity whose
primary business activity is in competition with the Company’s business, or (b)
any division, subsidiary or subgroup of an entity whose primary business
activity is in competition with the Company’s business.  Nothing herein shall
prohibit the Participant from pursuing employment with any corporation or entity
engaged substantially in the discovery or development of pharmaceuticals or
medical devices as long as such company also manufactures, markets and sells
such products. THE PARTICIPANT ACKNOWLEDGES AND UNDERSTANDS THAT THIS SECTION
MAY AFFECT THE PARTICIPANT’S RIGHT TO ACCEPT EMPLOYMENT WITH OTHER COMPANIES
SUBSEQUENT TO EMPLOYMENT BY THE COMPANY AND THAT THE RESTRICTIONS CONTAINED
HEREIN ARE SEPARATE AND APART AND IN ADDITION TO ANY SIMILAR RESTRICTIONS,
NON-COMPETE OR OTHERWISE, THAT THE PARTICIPANT MAY BE SUBJECT TO PURSUANT ANY
OTHER AGREEMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES.
SECTION 7.Tax Withholding. Pursuant to paragraph 4.a.(6) of the Plan, the
Administrator shall have the power and the right to deduct or withhold, or
require the Participant to remit to the Company, an amount sufficient to satisfy
any federal, state, local or other taxes required by applicable law to be
withheld with respect to payment of the Award.
SECTION 8.No Employment Commitment; Rights as a Shareholder. Nothing herein
contained or contained in the Plan shall be deemed to be or constitute an
agreement or commitment by the Company to continue to employ the Participant for
the period within which this Award may be earned or exercised. The Participant
acknowledges and agrees that his or her employment with the Company shall remain
on an “at will” basis and that the Company may terminate the employment of the
Participant with our without cause at any time. The Participant shall have no
rights as a shareholder with respect to the Performance Share Units subject to
the Award until the shares with respect to the Award have been issued.
SECTION 9.Limitation of Rights; Dividend Equivalents. Prior to the receipt of
shares of Common Stock as outlined above, Participant shall not have (i) any
rights of ownership of the shares of Common Stock subject to the Performance
Share Units before the issuance of such shares, (ii) any right to vote such
shares, or (iii) the right to receive any cash dividends paid on shares
underlying Performance Share Units if and when cash dividends are paid to
shareholders of the Company.
SECTION 10.Transferability. This Performance Award is not transferable by the
Participant otherwise than by will or the laws of descent and distribution.
SECTION 11.Ratification of Actions. By accepting the Award or other benefit
under the Plan, the Participant and each person claiming under or through him or
her shall be conclusively deemed to have indicated the Participant’s acceptance
and ratification of, and consent to, any action taken under the Plan or the
Award by the Company, the board or the Administrator. All decisions or
interpretations of the Company, the Board and the Administrator upon any
questions arising under the Plan and/or this Award Agreement shall be binding,
conclusive and final on all parties. In the event of any conflict between any
provision of the Plan and this Award Agreement, the terms and provisions of the
Plan shall control.
SECTION 12.Notices. Any notice hereunder to the Company shall be addressed to
its office, 251 Ballardvale Street, Wilmington, MA 01887, Attention: Corporate
Executive Vice President, Human Resources & Chief Administrative Officer, and
any notice hereunder to the Participant shall be addressed to him or her at the
address specified on the Award Agreement, subject to the right of either party
to designate at any time hereafter in writing some other address.

4
    

--------------------------------------------------------------------------------




SECTION 13.Entire Agreement; Governing Law. The Plan and this Award Agreement
constitute the entire agreement with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and you with respect to the subject matter hereof. This Award Agreement may not
be modified in a manner that is materially adverse to your interest except by
means of a writing signed by the Company and you. This Award Agreement is
governed by the internal substantive laws but not the choice of law rules of
Delaware.
YOU ARE HEREBY INFORMED THAT THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS
OF THE PLAN, A COPY OF WHICH IS ATTACHED HERETO. YOU ARE HEREBY INFORMED THAT
ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS ARISING
UNDER THE PLAN OR THIS AWARD AGREEMENT ARE FINAL, BINDING AND CONCLUSIVE.
SECTION 14.Financial Statements. The Company’s most recent Annual Report to
Shareholders containing the Company’s audited financial statements for the last
three (3) years and its Annual Report on Form 10-K is available on the Company’s
website at http://www.criver.com.
SECTION 15.Recoupment. Shares awarded under this Award Agreement are subject to
recoupment in accordance with the Company’s Corporate Governance Guidelines, as
may be revised from time to time, and/or any other so-called recoupment,
clawback or similar policy that may be approved by the Board of Directors of the
Company or any committee thereof.
SECTION 16.Adjustments; Effect of Certain Transactions. The number of Shares
covered by the Performance Share Units shall be adjusted as set forth in Section
5. of the Plan to reflect dividends or other distributions, recapitalizations,
stock splits, reverse stock splits, reorganizations, mergers, consolidations,
split-ups, spin-offs, combinations, repurchases or exchanges. In the event of a
Covered Transaction (as defined in the Plan) (other than an Excluded Transaction
(as defined in the Plan) in which this Award shall have been assumed or
substituted for as provided in the Plan) that occurs (A) on or prior to [●], the
# of Shares shall be deemed to be equal to the # Target Award and (B) after [●]
and prior to [●], the # of Shares shall be deemed to be equal to the product of
the # Target Award x EPS Payout Percentage.
SECTION 17.Section 409A of the Code.    This Award is intended to be excepted
from coverage under and/or comply with Section 409A of the Internal Revenue
Code, as amended (the “Code”) and shall be administered, interpreted and
construed accordingly. The Company may, in its sole discretion and without
Participant’s consent, modify or amend the terms of this Award Agreement, impose
conditions on the timing and effectiveness of the issuance of the Performance
Share Units, and/or take any other action it deems necessary to cause this Award
Agreement to be exempted from Section 409A (or to comply therewith to the extent
the Company determines it is not excepted). Notwithstanding, Participant
recognizes and acknowledges that Section 409A may affect the timing and
recognition of payments due hereunder, and may impose upon the Participant
certain taxes or other charges for which the Participant is and shall remain
solely responsible. In order to minimize the application of Section 409A of the
Code, the Company intends to deliver the Performance Shares, if any, to the
Participant, no later than March 15, 20[●]. If the Company considers the
Participant to be one of its “specified employees” and the Participant is a U.S.
taxpayer, in each case, at the time of his or her “separation from service” (as
such terms are defined in the Code) from the Company, no conversion specified
hereunder shall occur prior to the expiration of the six-month period measured
from the date of the Participant’s separation from service from the Company to
the extent required to comply with Section 409A of the Code.
SECTION 18.Provisions of the Plan. This Award is subject to the terms and
provisions of the 2007 Incentive Plan, a copy of which is attached hereto and
additional copies of which are available upon request by Participant.
Information about the Plan, subsequent to its approval by the shareholders of
the Company at the 2007 Annual Meeting of shareholders, will also be included in
the Prospectus for the Plan, which will be available on the Company’s Intranet
site.

5
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and by the signatures of the Participant and a duly
authorized officer of the Company below, the Participant and the Company agree
that this Award Agreement is granted under and governed by the terms and
conditions of the Charles River Laboratories International, Inc. 2007 Incentive
Plan, as amended from time to time, and the terms and conditions contained
herein, as well as such administrative regulations and the Compensation
Committee may adopt from time to time.


 
CHARLES RIVER LABORATORIES INTERNATIONAL, INC.


By: ____________________________________
David P. Johst
Corporate Executive Vice President,
Human Resources, General Counsel & CAO


DATE: _________________________________





 
PARTICIPANT


By: ____________________________________






DATE: _________________________________




6
    